402 F.2d 795
George D. HOWARD, Appellant,v.J. Wayne ALLGOOD, Warden, Appellee.
No. 25269.
United States Court of Appeals Fifth Circuit.
December 2, 1968.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.
George D. Howard, pro se.
Jack P. F. Gremillion, Atty. Gen., Baton Rouge, La., Jim Garrison, Dist. Atty., Orleans Parish, A. J. Bonfanti, Jack E. Yelverton, Asst. Attys. Gen., Baton Rouge, La., for appellee.
Before THORNBERRY, and DYER, Circuit Judges, and KEADY, District Judge.
PER CURIAM:


1
This is an appeal from the denial of habeas corpus relief to a Louisiana state convict, after an evidentiary hearing in the district court.


2
The facts and applicable law are well stated in the memorandum opinion of the district court. Howard v. Allgood, D.C. E.D.La.1967, 272 F.Supp. 381.


3
After carefully examining the entire record, we find ourselves in agreement with the district court in all material particulars. Accordingly, the judgment is affirmed.


4
Affirmed.